OPINION
MILLER, Judge.
Appellant was convicted by a jury of murder. Punishment was assessed by the trial court at life in prison. On appeal the Houston Court of Appeals affirmed the conviction. Johnson v. State, 715 S.W.2d 402 (Tex.App.—Houston 1986).
Appellant raises one ground of review complaining that the Court of Appeals erred in holding that the evidence did not raise the issue of self-defense so as to *288justify a jury instruction on that issue. We have reviewed the record and agree that the Court of Appeals reached the correct result in deciding this issue. Therefore, appellant’s petition for discretionary review is refused.
As is true in every case where discretionary review is refused, however, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, we refuse appellant’s petition for discretionary review.